Case 1:17-cv-00411-PB Document 129-4 Filed 08/19/20 Page 1 of 3




Exhibit 4: Proposed Judgment
        Case 1:17-cv-00411-PB Document 129-4 Filed 08/19/20 Page 2 of 3




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


 ROBERT W. CLOUGH, II., individually             )
 and on behalf of a class of all persons and     )   Case No. 1:17-cv-00411-PB
 entities similarly situated,                    )
                                                 )
                Plaintiff,                       )
                                                 )
        v.
                                                 )
                                                 )
 REVENUE FRONTIER, LLC, SUPREME                  )
 DATA CONNECTIONS, LLC and                       )
 WILLIAM ADOMANIS,                               )
                                                 )
                Defendants.

                                      FINAL JUDGMENT

       This Action having settled pursuant to the Settlement Agreement and Release (the

“Settlement Agreement”) and the Court having entered a Final Approval Order, IT IS HEREBY

ORDERED, ADJUDGED AND DECREED that:

       1.      Unless otherwise defined, all capitalized terms in this Judgment shall have the same

meaning as they do in the Settlement Agreement.

       2.      All of Plaintiff’s and Settlement Class Members’ claims in this Litigation that are

Released Claims against any Released Persons are hereby dismissed on the merits and with

prejudice, without fees (including attorneys’ fees) or costs to any Party except as otherwise

provided in the Final Approval Order.

               a.       “Plaintiff” means Robert W. Clough, II.

               b.       “Settlement Class Members” are members of the “Settlement Class,”

which consists of the following:
          Case 1:17-cv-00411-PB Document 129-4 Filed 08/19/20 Page 3 of 3




         (1) All persons in the United States who are the users or subscribers of the
         approximately 18,937 cellular telephones identified in Anya Verkovshkaya’s report
         (2) to which cellular telephone numbers a text message was sent (3) using the SDC
         Messaging Application, employing the Sendroid software (4) within four years of
         the filing of the complaint.

                a.     “Revenue Frontier” means Revenue Frontier, LLC.

                b.     “Supreme Data” means Supreme Data Connections, LLC.

                c.     “Adomanis” means William Adomanis.

                d.     “W4” means W4, LLC.

                e.     “U.E.G.” means U.E.G. Incorporated.

         3.     All Releasing Persons have released the Released Claims as against the Released

Persons, and are, from this day forward, hereby permanently barred from filing, commencing,

prosecuting, intervening in, or participating in (as class members or otherwise) any action in any

jurisdiction based on any of the Released Claims.

         4.     This Court shall retain jurisdiction over the construction, interpretation,

consummation, implementation, and enforcement of the Settlement Agreement and the Releases

contained therein, including jurisdiction to enter such further orders as may be necessary or

appropriate to administer and implement the terms and provisions of the Settlement Agreement.

         5.     Settlement Class Members shall promptly dismiss with prejudice all Released

Claims against any Released Persons brought in any jurisdiction.


         SO ORDERED.



Dated:
                                                     Hon. Paul Barbadoro
                                                     United States District Judge




                                                2
